Citation Nr: 1532000	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel










INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in January 2010 by the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for a one-time payment from the FEVC Fund.  The appellant appealed this decision to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, substantive appeal, the appellant requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2014 correspondence, the Oakland, California RO notified the appellant that his Travel Board hearing was scheduled for a date in September 2014.  In a statement received in August 2014, prior to the scheduled hearing, the appellant indicated that he wished to have a video-conference hearing instead.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing in accordance with his request.  Notify the appellant of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

